                                                                   1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3
     T.K., THROUGH HER MOTHER, SHERRI     )
 4   LESHORE, AND A.S., THROUGH HER       )
     MOTHER, LAURA LOPEZ,                 )
 5   individually and on behalf of        )   No. 19 CV 7915
     all others similarly situated,       )
 6                                        )   Chicago, Illinois
                      Plaintiffs,         )   August 4, 2020
 7                                        )   11:00 o'clock a.m.
              -vs-                        )
 8                                        )
     BYTEDANCE TECHNOLOGY CO., LTD.,      )
 9   MUSICAL.LY, INC., MUSICAL.LY THE     )
     CAYMAN ISLANDS CORPORATION, AND      )
10   TIKTOK, INC.,                        )
                                          )
11                    Defendants.         )
12
            TRANSCRIPT OF TELEPHONIC PROCEEDINGS - Motion
13                BEFORE THE HONORABLE JOHN R. BLAKEY
14   APPEARANCES:
15   For the Plaintiffs:      MASON LIETZ & KLINGER LLP
                              BY: MR. GARY M. KLINGER
16                            227 West Monroe Street
                              Suite 2100
17                            Chicago, Illinois 60606
18
     For the Plaintiffs:      MASON LIETZ & KLINGER LLP
19                            BY: MR. DAVID K. LIETZ
                                   MR. GARY E. MASON
20                            5101 Wisconsin Avenue NW
                              Suite 305
21                            Washington, DC 20016
22
23                   LAURA LACIEN, CSR, RMR, FCRR, CRR
                          OFFICIAL COURT REPORTER
24                       219 South Dearborn Street
                                 Room 1212
25                       Chicago, Illinois 60604
                              (312) 408-5032
                                                                   2

 1
     APPEARANCES: (Cont'd)
 2
 3   For the Defendants:     WILSON SONSINI GOODRICH & ROSATI PC
                             BY: MR. ANTHONY J. WEIBELL
 4                                MR. RYAN S. BENYAMIN
                             650 Page Mill Road
 5                           Palo Alto, California 94304
 6
     For the Defendants:     MANDELL MENKES LLC
 7                           BY: MR. STEVEN P. MANDELL
                             One North Franklin
 8                           Suite 3600
                             Chicago, Illinois 60606
 9
10   For the Intervenor:     LOEVY & LOEVY
     I                       BY: MR. SCOTT R. DRURY
11                           311 North Aberdeen
                             3rd Floor
12                           Chicago, Illinois 60607
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                                               3

           1          (The following telephonic proceedings were had in open
           2   court:)
           3               COURTROOM DEPUTY: 19 CV 7915, T.K., et al., versus
           4   ByteDance Technology Company.
11:24AM    5               THE COURT: Good morning, counsel. As my Courtroom
           6   Deputy said, you have to say your name before you speak. If
           7   you don't, it's going to make the transcript impossible to
           8   follow. So every time you speak, you have to say your name.
           9   Is that understood?
11:24AM   10               UNIDENTIFIED MALE SPEAKER: Yes.
          11               THE COURT: You didn't say your name so
          12   obviously -- it's just like Simon Says, you just said "yes"
          13   and you didn't say your name so let me try that again.
          14               Does everyone understand that the first thing out
11:24AM   15   of your mouth every time you speak is your name, does
          16   everyone understand that?
          17               MR. DRURY: Scott Drury, your Honor. Yes, I
          18   understand.
          19               MR. MASON: Gary Mason, your Honor. Yes.
11:24AM   20               MR. MANDELL: Steve Mandell. Yes, your Honor.
          21               MR. WEIBELL: Tony Weibell for the defendants.
          22   Yes.
          23               THE COURT: You can't speak at the same time. Try
          24   again.
11:24AM   25               MR. WEIBELL: Tony Weibell for defendants. Yes, I
                                                                             4

           1   understand.
           2              MR. MANDELL: Steve Mandell on behalf of the
           3   defendants. I understand, your Honor.
           4              THE COURT: Is that everybody?
11:25AM    5              MR. BENYAMIN: Ryan Benyamin. I understand, your
           6   Honor.
           7              THE COURT: All right. I'd like to have
           8   appearances, please, beginning with the plaintiffs. And if
           9   you need to know who speaks first, go ahead and take a look
11:25AM   10   at the docket sheet. I'd like you to make your appearances
          11   in that order so we all know who needs to go next.
          12   Appearances, please.
          13              MR. MASON: Your Honor, on behalf of the plaintiffs
          14   this is Gary Mason from Mason, Lietz & Klinger.
11:25AM   15              MR. KLINGER: Your Honor, on behalf of the
          16   plaintiffs, this is Gary Klinger of Mason, Lietz & Klinger.
          17              MR. LIETZ: Your Honor, this is David Lietz on
          18   behalf of the plaintiffs.
          19              MR. MANDELL: Your Honor, this is Steve Mandell.
11:26AM   20   I'm under the assumption that not everybody has the docket in
          21   front of them. I am representing the defendants and Tony
          22   Weibell is also on the phone and he's representing defendants
          23   as well.
          24              MR. DRURY: Your Honor, this is Scott Drury,
11:26AM   25   D-r-u-r-y. I represent the Objector and putative Intervenor.
                                                                              5

           1             THE COURT: Okay. Counsel, we have a few things to
           2   work through. Everyone is going to get a chance to make an
           3   argument and I'm going to take the matters under advisement
           4   and issue a written order as soon as possible.
11:26AM    5             Absent a different proposal from the parties, I was
           6   going to take up the Motion to Intervene first and then get
           7   into more of the merits. How does that sound?
           8             MR. MASON: That works, your Honor. This is Gary
           9   Mason.
11:27AM   10             MR. DRURY: Your Honor, this is Scott Drury.
          11   Whatever your Honor prefers is fine with the Objector and
          12   Intervenor. I think it may make sense to talk about the
          13   objection first because if your Honor has questions about the
          14   objection, the intervention is directly related to that. But
11:27AM   15   if your Honor wants to move directly to intervention, I'm
          16   prepared to address that issue.
          17             THE COURT: Okay. Well, let's -- I'll hear from
          18   the Objector/Intervenor first. There was a Motion to
          19   Intervene filed 5-11. There was also a letter from an Angela
11:27AM   20   Campbell that was filed on 6-22. She does not have any
          21   separate representation; is that fair to say, counsel?
          22             MR. DRURY: Scott Drury, your Honor. I do not
          23   believe that Ms. Campbell is separately represented. I think
          24   she filed that letter just in response to some comments that
11:28AM   25   were made in other filings about --
                                                                              6

           1             COURT REPORTER: He needs to speak up. I'm sorry.
           2             THE COURT: Okay. Counsel, you're going to have to
           3   keep your voice up. Okay? Try that again.
           4             MR. DRURY: Yes, your Honor. Scott Drury.
11:28AM    5   Ms. Campbell, as I understand it, does not have any separate
           6   representation. She sent a letter to the Court in response
           7   to representations that were made about the position of some
           8   of her clients and then we attached that letter as an exhibit
           9   to our reply brief.
11:28AM   10             THE COURT: All right. There's also a supplemental
          11   Motion to Intervene that was filed a matter of days ago.
          12   Counsel, correct me if I'm wrong, but my understanding is
          13   that the initial due date for objections was March 17th; and
          14   then through the COVID orders that were entered, the General
11:28AM   15   Orders, that was extended through and including May 6th. Is
          16   that correct?
          17             MR. DRURY: No, your Honor. My understanding is,
          18   is that through the COVID orders, the objection dates were
          19   extended up to and including June 2nd, 2020. There was an
11:29AM   20   order entered on March 16th that extended the date 21 days
          21   and then there were two more orders, on March 30th and April
          22   24th, that extended a total of 56 days for a total extension
          23   of 77 days which brought us to June 2nd, 2020.
          24             THE COURT: All right. So then the --
11:29AM   25             COURT REPORTER: Is that Mr. Drury?
                                                                              7

           1               THE COURT: That's Mr. Drury. Again, Mr. Drury,
           2   please state your name before you speak so we have a clean
           3   record. So then the supplemental Motion to Intervene is
           4   untimely; is that fair to say?
11:29AM    5               MR. DRURY: I would say so, your Honor. I have not
           6   seen that motion. It's not brought on behalf of my client
           7   but it seems that if it came after June 2nd, it would be
           8   untimely.
           9               THE COURT: Okay.
11:29AM   10               COURT REPORTER: That was Mr. Drury?
          11               THE COURT: Again, Mr. Drury --
          12               MR. DRURY: Scott Drury. I apologize, your Honor.
          13               THE COURT: -- I know these are trying times for
          14   everyone. It requires a lot of patience. These telephonic
11:30AM   15   and/or remote hearings in general are not as good as
          16   in-person hearings. We're all going to have to learn new
          17   habits and that includes stating your name before you speak.
          18   Okay?
          19               All right. Counsel, do you want to get into the
11:30AM   20   merits of both your objection and the -- your Motion to
          21   Intervene, whether it is as of right or a permissive
          22   intervention under 24(a)(2) or 24(b)? Go ahead; and if you
          23   want to argue those together, that's fine with me. Go ahead.
          24               MR. DRURY: Scott Drury, your Honor, on behalf of
11:30AM   25   the Objector and Intervenor.
                                                                              8

           1             Your Honor, this case is about the collection,
           2   disclosure, and distribution of Personally Identifiable
           3   Information. That is made clear in multiple filings and,
           4   most importantly, it's made clear in the complaint and the
11:30AM    5   various claims that are asserted in the complaint. The
           6   parties, plaintiffs and defendants, brought before your Honor
           7   a proposed settlement -- it's a preliminary approval -- which
           8   your Honor -- which your Honor granted back in December.
           9   After seeing the proposed settlement, Objector timely filed
11:31AM   10   numerous objections because the settlement does not meet the
          11   standards of being fair, reasonable, and adequate. Your
          12   Honor, one just needs to look at the facts and figures of
          13   this settlement to see why it does not meet those standards
          14   by any stretch of the imagination.
11:31AM   15             As the plaintiffs stated in their complaint, the
          16   goal of this complaint was to make six million child victims
          17   who had their personal information collect -- surreptitiously
          18   collected and distributed to make them whole. That's at
          19   Docket 1, Paragraph 57 of the complaint. After
11:31AM   20   issuing -- after reaching the settlement and distributing the
          21   class notice, only 90,953 payable claims were submitted by
          22   members of this -- by the six million members of the class;
          23   and specifically the six million seventy thousand members of
          24   the class. That's a paltry 1.5 percent of the class that
11:32AM   25   submitted claims which as the Seventh Circuit found in Redman
                                                                               9

           1   indicates that indifference and rejection of the settlement.
           2               But more importantly than the small amount of
           3   claims, your Honor, is that 59 percent of the settlement
           4   fund, the $1.1 million settlement fund, 59 percent of that --
11:32AM    5   exactly $649,082.50 -- go to the three lawyers for the
           6   plaintiffs' counsel, one administrator, and the two class
           7   representatives leaving only 41 percent to go to the six
           8   million child victims. On a pro rata basis, that's seven
           9   cents per victim, your Honor. If we look at it just on
11:32AM   10   the -- with the claimants, that's just $5 per claim -- per
          11   claimant.
          12               The settlement doesn't provide for any injunctive
          13   relief. It doesn't require the deletion of all the
          14   information of all of the children under 13 whose data the
11:33AM   15   defendant has collected. It doesn't require the defendant to
          16   claw back the data that it improperly collected and disclosed
          17   and it doesn't even require the defendant to disclose who it
          18   gave the data to.
          19               Now the plaintiffs and the defendants have
11:33AM   20   indicated that the settlement -- injunctive relief is not
          21   appropriate in this case because there's a different
          22   injunction that has been entered by the FTC. And, your
          23   Honor, I want to make clear that the Objector in no way is
          24   trying to assert the claims of the FTC. We're not trying to
11:33AM   25   enforce the FTC settlement. But the fact is, is that there
                                                                            10

           1   is a gap in the injunctive relief that the FTC settlement
           2   reached that could be part of this settlement that would
           3   provide these six million victims the relief they need to be
           4   made whole. And as the Objector -- as the plaintiffs cited
11:34AM    5   in one of their cases, in Fraley, a settlement allows for any
           6   relief the parties want so certainly there could be
           7   injunctive relief in this case.
           8             And as I'll address a little bit later, there is
           9   other litigation going on related to TikTok in front of Judge
11:34AM   10   Lee that is set for a settlement conference. And in that
          11   case, the defendant who is represented by the same counsel
          12   has represented to Judge Lee that they intend to offer
          13   injunctive relief at that settlement conference directly in
          14   contradiction to what they're telling you in their briefs
11:34AM   15   here.
          16             So just again, from the facts and figures, this
          17   settlement is not fair, reasonable, or adequate. When we
          18   look at it under the factors of Federal Rule of Civil
          19   Procedure 23(e)(2), we can see that the claim -- that the
11:34AM   20   relief is not adequate. The alleged claims that the
          21   plaintiffs make in their complaint are strong despite the
          22   fact that they now try to downplay their own claims; and
          23   they're worth well in excess of the $1.1 million settlement
          24   fund.
11:35AM   25             They bring claims under the Video Privacy
                                                                            11

           1   Protection Act which allow --
           2             COURT REPORTER: I'm sorry.
           3             THE COURT: Counsel, try that again.
           4             MR. DRURY: Yes, your Honor.
11:35AM    5             THE COURT: Louder and slower.
           6             MR. DRURY: Okay. They bring claims -- the
           7   plaintiffs bring claims, your Honor, under the Video Privacy
           8   Protection Act which allow for statutory damages of $2,500
           9   per violation. The requisite elements under the Video
11:35AM   10   Privacy Protection Act is that the defendant is a video
          11   service provider, which it clearly is, that the plaintiffs
          12   are subscribers, which they clearly are by registering and
          13   signing up for this service, and that the information is
          14   Personally Identifiable Information, which it is.
11:35AM   15             The information at issue here, your Honor, are
          16   first and last names, biographical information, pictures,
          17   videos, user names. And as we cited in our reply brief in In
          18   re Vizio, the courts have found that conduct almost identical
          19   to the conduct here is a violation of the Video Privacy
11:36AM   20   Protection Act so that is a very strong claim.
          21             The common law privacy claims, intrusion upon
          22   seclusion, and under the California constitution are also
          23   very strong claims. There certainly is an expectation of
          24   privacy that children have and parents of children have in
11:36AM   25   their child's viewing habits and it's been found in the case
                                                                           12

           1   that we cited Kiloo v. McDonald -- the Kiloo case that
           2   the -- the conduct of taking children's data is highly
           3   offensive. Here the conduct was luring kids to using a video
           4   app while claiming that they weren't trying to -- while
11:36AM    5   claiming that this app was not directed at children in direct
           6   violation of a federal statute that did not allow them to do
           7   this.
           8             The remaining claims under the Consumer Legal
           9   Remedies Act under California law and the Illinois Consumer
11:37AM   10   Fraud and Deceptive Business Practices Act are equally
          11   strong. As here, the defendants engaged in -- engaged in
          12   deceptive practices again in luring children into signing up
          13   and registering for this service and using this sort of
          14   service while knowing that they were going to be collecting
11:37AM   15   their data, distributing their data and not giving them
          16   any -- without any consent.
          17             Your Honor, if the Court were just to look at the
          18   91,000 victims that submitted claims in this case under the
          19   Video Privacy Protection Act and say that there was a single
11:37AM   20   violation for just each one of those victims, which again is
          21   only 1.5 percent of the class, the total value of those
          22   claims is $225 million. Under the California Consumer Legal
          23   Remedies Act, there's $1,000 per violation statutory damages
          24   clause. Again, looking at that with just the 90,000 or so
11:38AM   25   victims that submitted claims, that would equal $90 million.
                                                                            13

           1   This does not even get into the punitive damages award that a
           2   jury would likely give in this case given the fact that the
           3   defendant engaged in this conduct both before and after a
           4   federal injunction was entered preventing them from doing
11:38AM    5   this and the fact that the defendants have not been deterred
           6   by a -- deterred by a $5.7 million penalty that was entered
           7   against them.
           8             On the other side when looking at the defenses to
           9   these claims, they're very weak, Judge. The defendants claim
11:38AM   10   that these claims are subject to arbitration; but under both
          11   California and Illinois law, a minor can disaffirm any
          12   agreement even past the age of 18. And under those laws, a
          13   plaintiff or a child can disaffirm that contract even if
          14   they've received some benefits from the contract.
11:39AM   15             The other claim that the defendant largely relies
          16   on is preemption. They say that the claims are preempted
          17   under the Children's Online Privacy Protection Act, COPPA,
          18   but COPPA doesn't preempt federal claims and Count One of
          19   this complaint is a federal claim under the Video Privacy
11:39AM   20   Protection Act. But even looking at the state claims, those
          21   claims are not premised on the collection of data without
          22   parental consent. They're just premised on the fact that the
          23   defendants collected this data without consent at all so
          24   they're outside of the COPPA rule.
11:39AM   25             And to the extent that the Court were to find that
                                                                            14

           1   they're not wholly outside of the COPPA rule, the claims are
           2   consistent with COPPA because the liability that they're
           3   claiming is based on the defendant's actual knowledge that
           4   kids are using the app, which is wholly consistent with
11:39AM    5   COPPA. And again for that, your Honor, we cited the New
           6   Mexico versus Tiny Lab case which found to be the same
           7   finding.
           8              COURT REPORTER: I'm sorry.
           9              THE COURT: Go ahead, counsel. If you could repeat
11:40AM   10   that last statement. Go ahead.
          11              MR. DRURY: We cited -- your Honor, we cited to the
          12   case New Mexico versus Tiny Lab which is a case that asserts
          13   claims on behalf of child victims and on behalf of -- against
          14   advertisers and app makers that were collecting child data
11:40AM   15   and there was a claim by the defendant in that case -- and I
          16   believe defense counsel is one of the lawyers in that case.
          17   There was a claim by them that COPPA preempted the case and
          18   the federal judge in New Mexico found that that is not the
          19   case, that COPPA did not preempt those claims.
11:40AM   20              There's also a case pending, your Honor, in the --
          21   (telephone interruption) and to COPPA claims brought by on
          22   behalf of children. And, your Honor, we've cited that case
          23   and that's the -- I believe it's the Kiloo case but I can get
          24   your Honor and the Court the exact cite after the hearing if
11:41AM   25   it needs it. But in that case, the Court has also allowed
                                                                            15

           1   the case to go on beyond a motion to dismiss. So this case
           2   is not preempted by COPPA, which is the main defense.
           3             The defendants also argue that this case is not a
           4   good case for class action because there's not common
11:41AM    5   questions of law in fact. But, your Honor, there's many
           6   common questions of law in fact in this case that make it
           7   ideal for a class action and certainly at this early stage,
           8   that is not sufficient to determine that this case should
           9   settle, not even for pennies on the dollar, your Honor, but
11:41AM   10   it seems like half pennies on the dollar.
          11             Furthermore, your Honor, there's no support for
          12   this settlement. As I said, there's a 1.5 percent claim rate
          13   which the Seventh Circuit has found indicates indifference
          14   and rejection of the settlement. And even if the Court were
11:42AM   15   to look at the low opt-out rate which the plaintiffs and
          16   defendants cite to, that does not indicate that the
          17   settlement is fair or that the Court should accept it. And
          18   the Seventh Circuit found that in the Eubank case,
          19   E-u-b-a-n-k, which again is cited in our brief.
11:42AM   20             And finally with respect to support for the
          21   settlement, I want to point out that the plaintiffs relied
          22   heavily in their opposition to the objection to the position
          23   of the child advocates. And, your Honor, I submit that the
          24   child's advocates and the advocacy groups, some that are
11:42AM   25   represented by Professor Campbell, are a good proxy for
                                                                           16

           1   whether -- a good proxy for the child victims and the
           2   positions of the victims as they're keeping up with these
           3   issues and were aware of the settlement. And as Professor
           4   Campbell made clear, the child advocates from day one did not
11:43AM    5   support and do not support this settlement --
           6             THE COURT: Counsel, counsel, let me interrupt you.
           7             MR. DRURY: Yes?
           8             THE COURT: Professor Campbell has not made a
           9   Motion to Intervene, has not made an appearance, correct?
11:43AM   10             MR. DRURY: She has not, your Honor. And as she
          11   said in her letter, she did not believe because she herself
          12   is not a child victim and the organization she represents are
          13   not child victims that the position -- as I believe she put
          14   in her letter -- was that they didn't have standing to be
11:43AM   15   present in these proceedings.
          16             Certainly, your Honor, if your Honor wanted to hear
          17   from them, my guess is -- and I don't represent them -- that
          18   that could be arranged. But no, you're correct, they have
          19   not filed an appearance before your Honor or before this
11:43AM   20   Court.
          21             THE COURT: Okay. Go ahead, counsel. I
          22   interrupted you.
          23             MR. DRURY: But my point is, is that they submitted
          24   in the record because we submitted the letter as part of our
11:44AM   25   reply that the representations that have been made by
                                                                            17

           1   plaintiffs that the child advocacy groups support this
           2   settlement is not -- is inaccurate at best.
           3             So, again, when looking at the strength of the
           4   claims versus what's been offered, there's just -- there's a
11:44AM    5   complete disconnect, your Honor. The strength of the claims
           6   are strong. They're worth far in excess of $1.1 million and
           7   the $1.1 million settlement fund is totally disattached from
           8   the actual worth and strength of the claims.
           9             The next factor that the Court, I believe, should
11:44AM   10   look at in its analysis is whether or not class counsel and
          11   the class representatives have adequately represented the
          12   class. And here we have a settlement that principally served
          13   to induce the defendant to -- we have a case that principally
          14   served to induce the defendant to pay money to class counsel
11:45AM   15   to make them go away. And, in fact, the plaintiffs indicated
          16   that that's what they think all settlements are is just an
          17   amount of money to make plaintiffs go away. Well, the
          18   Seventh Circuit has expressly said that that is not the case
          19   in In re Subway.
11:45AM   20             And beyond that, your Honor, the fees that the
          21   class counsel are seeking here of $363,000 are completely
          22   unsupported. They want to do a percentage of the funds fee
          23   but here it's unclear what work they did to earn that fee and
          24   at minimum Objector believes that the calculus should be a
11:45AM   25   lodestar or at least a lodestar cross-check.
                                                                            18

           1             When looking at where the substantive allegations
           2   of this complaint came from, which is important because it
           3   indicates the investigation that went into these claims, the
           4   plaintiffs in this case wholly copied them from a previously
11:46AM    5   filed complaint in the FTC matter and we set forth those --
           6   the copied allegations in our initial objection. So when the
           7   plaintiffs come forth and say they should get $363,000 plus
           8   expenses, which is a third of the small settlement already,
           9   the fact is, is that the investigation that went into this
11:46AM   10   case was done by government attorneys; not done by
          11   plaintiffs' counsel.
          12             Moreover, in terms of the inadequate
          13   representation, the release in this case, your Honor, is
          14   extremely broad. They seek to release any claims that arise
11:46AM   15   out of or related to -- for all time anything related to the
          16   civil actions which are the claims in this case or the
          17   subject matter of the complaint and we set forth in our
          18   objection and in our response numerous claims that are
          19   subject to the release. And this has already become a
11:47AM   20   problem because as we said in our objection, your Honor, one
          21   of the claims that is subject to the release indisputably are
          22   claims under the Biometric Information Privacy Act, an act
          23   which wholly deals with personal information and taking
          24   personal information, namely biometric data, without people's
11:47AM   25   consent; and we raised in our objection that this was subject
                                                                            19

           1   to the release.
           2             And the reason that I highlight this is because the
           3   defendants and the plaintiffs have spent some time saying
           4   that these claims under the Biometric Information Privacy
11:47AM    5   Act, referred to as BIPA, were not part of the release. And
           6   this is important, your Honor, because the defendants and the
           7   plaintiffs at once are trying to have your Honor uphold the
           8   settlement and at the same time they're trying to disregard
           9   parts of the settlement that they don't like making it
11:47AM   10   impossible for people to know what their rights are even
          11   under the settlement.
          12             Your Honor, in your order on December 19th, 2019,
          13   your preliminary approval order, you entered a preliminary
          14   injunction that barred any settlement class members from
11:48AM   15   bringing any new alleged class actions or asserting any
          16   released claims in any other action. Shortly after you did
          17   that, a bunch of class actions were filed in the Northern
          18   District of Illinois. They've all been consolidated in front
          19   of Judge Lee in matter 20 CV 2810, E.R. v. TikTok.
11:48AM   20             Each of those complaints initially tried to abide
          21   by your preliminary injunction and they defined the class in
          22   those cases, which were all cases -- privacy cases against
          23   TikTok based on BIPA. They limited the class to Illinois
          24   residents ages 14 to 17. That's important because the class
11:48AM   25   here was children under 13. So those plaintiffs knew at the
                                                                            20

           1   time or at least thought they knew that the release in this
           2   case included the BIPA claims and that your Honor's
           3   injunction barred anyone from bringing those claims.
           4             We filed our objection on May 11th, 2020, where we
11:49AM    5   raised the issue of the broad release. On June 5th, 2020,
           6   both the plaintiffs -- well, the plaintiffs in their
           7   opposition explicitly stated that no, the BIPA claims are not
           8   released even despite the broad language in those claims.
           9   Exactly one week later, the plaintiffs in those cases in the
11:49AM   10   Northern District of Illinois filed a consolidated complaint
          11   and they changed the class definition to all children under
          12   18.
          13             Now why is this important? Well, it's important,
          14   your Honor, because it's unclear to members of the settlement
11:49AM   15   class, including the Objector, whether or not -- what their
          16   rights are even under the settlement and what other claims
          17   they could be bringing or could not be bringing. The
          18   plaintiffs fault the Objector for not filing his own
          19   complaint but doing so would be in direct violation of your
11:50AM   20   Honor's order unless the plaintiffs and defendants say that
          21   it wouldn't be. And there's just no -- right now, there's no
          22   certainty as to what the -- what your Honor's order is and
          23   the plaintiffs and defendants are seemingly just trying to
          24   play games by trying to salvage the settlement where they can
11:50AM   25   and move forward with other litigation where they can all in
                                                                           21

           1   hopes of having the settlement go forward but not really even
           2   looking at their own language that they put forward. So it's
           3   problematic and it demonstrates that the -- that the
           4   plaintiffs and the plaintiffs' counsel are not adequately
11:50AM    5   representing the class, which again provides grave problems
           6   for the settlement and is a reason that the settlement should
           7   not be approved.
           8             Finally, your Honor, there's an issue of the
           9   defective notice program in this case which we set forth at
11:51AM   10   length in our brief. There was no direct notice provided to
          11   the class members and it's unclear and no one has explained
          12   why the defendant simply couldn't have direct messaged
          13   through their app to members of TikTok that this settlement
          14   had happened and that they could enforce their rights.
11:51AM   15             Further, the fact is that the way TikTok works,
          16   it's able to identify people through facial recognition and
          17   show them videos and other materials that seemingly based on
          18   data that we've seen show people and videos just like the
          19   people watching them that they know who is watching these
11:51AM   20   videos and they have the technology to identify children that
          21   they believe or believe to be are under 13 and no effort was
          22   made.
          23             But even if we put that technology aside, the fact
          24   is that the targeting in this case was completely wrong.
11:52AM   25   They -- they targeted parents of children under 18 where the
                                                                            22

           1   parents use music apps, use social media, or use video apps
           2   and there's no explanation as to why the belief was that
           3   someone who has a child under 13 who uses TikTok themselves
           4   are heavy app users, be it TikTok or any other app, and why
11:52AM    5   traditional methods of notification weren't used. And the
           6   fact that there's such a small response, 1.5 percent, is
           7   indicative of the fact that either this settlement was too
           8   small for people to care or the fact that people didn't get
           9   notice.
11:52AM   10             Further, the notice program failed to update class
          11   members of the changes in the schedule through the COVID
          12   orders as has been an issue in this case. What were the
          13   actual dates when objections were due, what were the actual
          14   dates of this hearing. That information was not being
11:53AM   15   updated on the site even though your Honor's order in
          16   December specifically required the parties to update the
          17   notice on the website. That's at Paragraph 14 of Docket 13.
          18   The notice had the wrong effective date of when
          19   people's claims -- the effective date of people's claims. It
11:53AM   20   cut off the effective date on May 6th even though the
          21   effective date has not run even as of this hearing, your
          22   Honor.
          23             And finally as we raised, the original schedule set
          24   forth in the notice program improperly required the
11:53AM   25   objections to be put forth before the motion for approved --
                                                                            23

           1   for final approval on the fee petition. And, your Honor, I
           2   want to make clear that in doing that, there was no attack on
           3   the court that the plaintiffs had said. This was a schedule
           4   that the plaintiffs proposed and at no point did anyone make
11:54AM    5   your Honor aware of the issue until it was raised in the
           6   objection. So for all these reasons, your Honor, the
           7   Objector submits that this case -- this case should not be
           8   approved and, you know, there should be further proceedings.
           9             There were a couple of procedural issues that the
11:54AM   10   plaintiffs raised. One was class membership which we
          11   took -- we believe the initial objection satisfied the class
          12   membership but certainly through the declaration of the
          13   Objector have taken care of any questions whether or not the
          14   Objector and his son fit within the broad scope of -- the
11:54AM   15   broad definition of class membership here, that's (telephone
          16   interruption) the age of 13 and their parents, who used or
          17   registered the TikTok app before the effective date, which
          18   again, your Honor, has not yet run.
          19             There also was a procedural issue related to
11:55AM   20   the -- related to whether or not the length of the brief --
          21   and, your Honor, we submit that given the issues in this
          22   case, the brief was succinct as it could be, we know it was
          23   lengthy, and ask for leave to have that -- our filing
          24   accepted nunc pro tunc to the date on which it was -- on
11:55AM   25   which it was filed.
                                                                           24

           1             Your Honor, do you want me to move right forward in
           2   intervention or do you want me to pause here?
           3             THE COURT: I'm going to -- I want you to take a
           4   moment, look at your notes regarding intervention. I'm going
11:55AM    5   to ask you about that in a moment and then I'm going to hear
           6   from the plaintiffs and the defendants. I have a criminal
           7   case that -- due to this case running over, I'm going to take
           8   a break from this case and I'm going to take up my criminal
           9   case and then I'm going to come back with you all so my
11:55AM   10   Courtroom Deputy is going to put you on mute for a while. Go
          11   over your notes and then I would like you to stay on the line
          12   and I will expedite things as fast as I can and I thank you
          13   in advance for your patience.
          14             I do have to have this criminal matter resolved and
11:56AM   15   I believe I can do that in fairly short order. It's not
          16   substantive. It has to do with some procedural matters
          17   regarding a trial that's going to proceed with COVID
          18   guidelines so it's not the substantive pretrial conference.
          19   So at this point, we're going to take a recess on the civil
11:56AM   20   case and we're going to switch over to the criminal case.
          21             Gloria, could you mute this -- the attorneys on the
          22   line, please?
          23        (The Court turned his attention to other matters on his
          24   call, after which the following telephonic hearing was held
11:56AM   25   in open court:)
                                                                           25

           1             COURTROOM DEPUTY: 19 C 7915, T.K. versus ByteDance
           2   Technology; recall.
           3             THE COURT: Thank you, counsel, for your patience.
           4   I needed to have that criminal matter proceed and I apologize
12:27PM    5   for the inconvenience. It seems to be the norm nowadays.
           6   Everything's inconvenient.
           7             Counsel for the Intervenor, you were about to
           8   address the factors under Rule 24(a)(2) and Rule 24(b)
           9   regarding intervention of right and -- or permissive
12:28PM   10   intervention. Go ahead, counsel.
          11             MR. DRURY: Scott Drury, your Honor. If I may, I
          12   just wanted to go back and provide some citations to the
          13   cases that I cited unless your Honor would prefer me to
          14   dispense of that and just move forward with intervention.
12:28PM   15             THE COURT: No, go ahead. Put the cites of record.
          16   That will be useful later.
          17             MR. DRURY: Your Honor, I cited the case In re
          18   Vizio, Inc., Consumer Privacy Litigation with respect to the
          19   Video Privacy Protection Act. The citation is 238 F.Supp.3d
12:28PM   20   1204. 238 F.Supp.3d 1204. I also referred to McDonald v.
          21   Kiloo, K-i-l-o-o, APS with respect to a motion to dismiss
          22   opinion in the Northern District of California related to
          23   child -- children's claims and COPPA and intrusion upon
          24   seclusion. The citation is 385 F.Supp.3d 1022. And again,
12:29PM   25   that's a Northern District of California case. Also, this
                                                                            26

           1   New Mexico versus Tiny Lab Productions regarding preemption
           2   and the citation for that case is 2020 WL 2065275; and so I
           3   just wanted to make sure those were in the record.
           4             With respect to intervention, your Honor, the
12:29PM    5   Objector and putative Intervenor seeks to intervene both as
           6   of right and if the Court does not grant that as of right,
           7   permissibly under 24(b). With respect to intervening as of
           8   right, your Honor, the main objections to intervention seem
           9   to be that the motion is untimely and that Mark S., the
12:30PM   10   Objector, doesn't have an interest that's impaired.
          11             Turning first to the timeliness, the Motion to
          12   Intervene is presumed timely because Mark S. has moved to
          13   intervene before the objection or the opt-out deadline. And
          14   that comes directly from a case that the plaintiffs cite, In
12:30PM   15   re Community Bank of North Virginia. And I can get your
          16   Honor the cite to that. I'll give you -- your Honor, I can
          17   provide the cite at the end of the argument if your Honor
          18   wants.
          19             Beyond it being presumed to be timely, the fact is,
12:30PM   20   your Honor, that no substantive action has taken place in
          21   this case beyond the filing of the complaint and then
          22   immediately after that the filing of the proposed settlement
          23   so there would be no prejudice to the parties should this
          24   case -- should Mark S. be allowed to intervene in the case.
12:31PM   25   The plaintiffs and the defendants contend that the prejudice
                                                                            27

           1   would be that the settlement would be derailed. But as I
           2   just argued at length about, the settlement is not a
           3   settlement that should be approved to begin with and the mere
           4   fact that intervention may disrupt a settlement is not the
12:31PM    5   type of prejudice that amounts to someone not being able to
           6   intervene; and that was set forth clearly in the In re
           7   Discovery Zone case.
           8             Moreover, your Honor, prior to this case being
           9   filed and because of the procedural way in which it carried
12:31PM   10   out that they settled the case before filing it, there was no
          11   way to intervene before the settlement was put before your
          12   Honor. So again, following the Court's orders and the
          13   COVID -- the amended -- the COVID-related order that extended
          14   everything to June 2nd, the objection was timely.
12:32PM   15             On the other hand, the prejudice to Mark S. and to
          16   settlement class members is immense if they're not allowed to
          17   intervene in this case. As I stated during the argument on
          18   the objections, there is an extremely broad release in this
          19   case that requires the settlement class members to give up a
12:32PM   20   lot of rights to a lot of claims, including the Biometric
          21   Information Privacy Act claims, including claims for unjust
          22   enrichment and the other claims set forth in our objection.
          23   In return for that, the settlement class members (phone
          24   interruption) $5, maybe $5, and nothing more.
12:33PM   25             Moreover, your Honor, the fact is that without
                                                                            28

           1   being allowed to intervene, it's unclear what -- well, it is
           2   clear that class counsel is no longer representing the
           3   interests of the class. They're representing the interests
           4   of protecting the settlement and that's made clear in
12:33PM    5   multiple ways. It's made clear by the fact that in their
           6   opposition to (telephone interruption), they try to discredit
           7   their --
           8              THE COURT: In their opposition -- what, counsel?
           9   Are you on speaker, counsel?
12:33PM   10              MR. DRURY: I'm not.
          11              THE COURT: Okay. All right. There's just a --
          12              MR. DRURY: I'm talking on a microphone. Are you
          13   having trouble hearing me, your Honor?
          14              THE COURT: Well, it's just -- there's interference
12:33PM   15   every once in a while. Go ahead, counsel.
          16              MR. DRURY: Your Honor, I'm going to take the
          17   microphone off and just try to talk directly into the phone.
          18              THE COURT: That will be great.
          19              MR. DRURY: Okay. Can your Honor hear me?
12:33PM   20              THE COURT: Yes.
          21              MR. DRURY: Okay. Getting back -- what I was
          22   saying, your Honor, is that it's clear that class counsel is
          23   representing the settlement in trying to preserve this
          24   settlement as opposed to representing the class members --
12:34PM   25   the settlement class members in this case. And an example of
                                                                            29

           1   that is the fact that in their opposition to our objection,
           2   they try to downplay or discredit their own claims and make
           3   it seem as if they filed a case that they don't even have any
           4   faith in. The case was filed and one day later the case was
12:34PM    5   settled. There has been no discovery that's been seen
           6   despite Objector's efforts to obtain the information that
           7   went back and forth between the parties. So to bring the
           8   case, they must have thought that these claims were good; and
           9   if they didn't, then they shouldn't have brought the case to
12:34PM   10   begin with. But under no circumstances can it be said that
          11   they're out to represent the class members when they're
          12   looking at the lame defenses of the defendant and trying to
          13   trump those up.
          14             The other issue that indicates that class counsel
12:35PM   15   is not representing the interests of the class members is
          16   what I was saying about the release. The release in this
          17   case is very broad and includes the BIPA claims. Again, your
          18   Honor entered an injunction preventing any additional
          19   litigation related to released claims. But to protect the
12:35PM   20   settlement, the plaintiffs' counsel has not opposed the other
          21   litigation going on in front of Judge Lee and in other areas
          22   of the country related to the BIPA claims to protect the
          23   class members.
          24             And the reason I bring this up is not because of
12:35PM   25   the BIPA claims but because it raises and impairs the
                                                                            30

           1   interests of class members. It's unclear to them what claims
           2   are released, what claims aren't released. It's unclear to
           3   them -- it's unclear to class members if they're enjoined
           4   from bringing additional claims or if it's just defined by
12:36PM    5   what the plaintiffs' counsel wants -- wants the release to
           6   mean. And it could ultimately result in multiple --
           7             THE COURT: Counsel, counsel, let me interrupt.
           8             MR. DRURY: -- releases --
           9             THE COURT: Counsel, counsel, let me interrupt.
12:36PM   10   Counsel, let me interrupt. I'm sorry.
          11             MR. DRURY: Yes.
          12             THE COURT: Without repeating the merits arguments,
          13   if you could address the intervention factors. Go ahead.
          14             MR. DRURY: Okay, your Honor. And that -- in
12:36PM   15   talking about the merits factors, one of them is prejudice to
          16   the Objectors and so that's what I was addressing but I won't
          17   repeat the argument, your Honor.
          18             In terms of the interests and the potential
          19   impairment, the class members again have an interest in this
12:36PM   20   case by the fact that they are class members; and that was
          21   found in In re Discovery Zone. But again, they have an
          22   interest in not having their claims waived or released
          23   without receiving due compensation and the compensation in
          24   this case does not -- does not offset or does not provide
12:37PM   25   them with proper compensation for the broad release they're
                                                                            31

           1   giving. And the impairment that they face without being able
           2   to intervene is again -- the impairment is presumed, which
           3   was set forth in In re Community Bank of North Virginia. But
           4   in addition to the presumption, their interests are impaired
12:37PM    5   by the broad release that they're required to give in this
           6   case in order for class counsel to protect the settlement.
           7             So when we look at the factors, the intervention is
           8   timely. The class members and Objector specifically has an
           9   interest in the case as a class member, has an interest in
12:37PM   10   the case in protecting his claims and protecting his rights,
          11   and there's a potential impairment to those rights should the
          12   settlement go forward.
          13             Moreover, there's a lack of prejudice to the
          14   plaintiffs in this case or the defendants because the case is
12:38PM   15   in its infancy. So should intervention be allowed as of
          16   right, your Honor, the case will proceed as any other case
          17   would be. The complaint is on file. If we're allowed to
          18   intervene and join in as interim class counsel or co-class
          19   counsel, a consolidated complaint will be filed and the case
12:38PM   20   will move forward and no one will be set back. Because the
          21   settlement shouldn't be approved to begin with, there's no
          22   prejudice there.
          23             If we turn to the 24(b) permissive intervention, in
          24   large part they overlap with intervention as of right so I
12:38PM   25   won't repeat myself. But the -- it's important to note that
                                                                            32

           1   there is no interest or impairment requirement under
           2   intervention as of right and the main factor is whether
           3   there's common issues of fact and law between what the
           4   putative Intervenor is seeking to protect and the claims in
12:39PM    5   the case. And here as a settlement class member and a
           6   putative class member, clearly all of the issues overlap both
           7   legal and factual. And while the plaintiffs and defendants
           8   say that the Objector seeks to inject extraneous issues into
           9   the case, that's not the fact at all, your Honor. Everything
12:39PM   10   that the Objector has raised is based on the allegations made
          11   in the complaint. While there are claims that the plaintiffs
          12   failed to assert, important claims which they also seek a
          13   release for, that's not an extraneous issue. It's an issue
          14   that's directly involved in the litigation. And again,
12:39PM   15   because this litigation has not been going on for years and
          16   years and years and progressed through discovery, there's not
          17   an issue of this case going back to the station and having to
          18   start over. The case is at the beginning.
          19             And one last thing, your Honor, just in terms of
12:39PM   20   the interest, I mean, what's at issue here is the private
          21   data of children; their names, their addresses, their
          22   biometrics. And as was thoroughly briefed in our
          23   objection -- and we filed a supplement to that, a notice of
          24   supplemental information -- the company that is taking this
12:40PM   25   information is a nefarious and frankly scary company. The
                                                                            33

           1   Department of Defense has banned it. Both parties in
           2   Congress have passed legislation to ban it from all devices.
           3   There's talk of the company being outright banned in the
           4   United States. Yet, this company is taking the very personal
12:40PM    5   private information of children without anyone's consent.
           6   And what the plaintiffs have said in their initial complaint
           7   is they want to make the class members, the victims, whole
           8   and on that the Objector agrees.
           9             Unfortunately, the settlement and the
12:40PM   10   representation shows that this case as it currently stands is
          11   not going to make those children whole. So the Objector
          12   stands here not to be opportunistic as was alleged but to
          13   protect the interests of these child victims and that is
          14   something that I personally as an attorney throughout my
12:41PM   15   career have sought to do and our law firm is quite -- has
          16   sought to do over its career, too. So in intervening, it's
          17   not opportunistic, your Honor. What we're trying to do is
          18   protect the victims and we're in a position to be able to do
          19   that and unfortunately for whatever reason the plaintiffs do
12:41PM   20   not share that goal.
          21             So for those reasons, your Honor, we submit that
          22   the objection should be sustained and that the Motion for
          23   Intervention should be granted and -- in addition, I know
          24   your Honor said he's going to take this under advisement but
12:42PM   25   there is some concern that this case is going to become more
                                                                            34

           1   complicated if intervention isn't allowed because there is
           2   going to be an issue possibly of dueling releases and trying
           3   to figure out in which case what rights have been released
           4   and haven't been released because there's been a seeming
12:42PM    5   violation of your Honor's preliminary injunction order where
           6   settlement class members have moved forward with litigation
           7   based solely on the representations of plaintiffs' counsel
           8   and not on any order that your Honor has submitted.
           9             And finally, your Honor, I just want to note for
12:42PM   10   the record a couple things: One is that the Objector Mark S.
          11   was planning on being at the in-person hearing. When the
          12   order came out yesterday that this was going to be a status
          13   hearing, I had him not attend believing this was going to be
          14   a status. But if there's some reason that your Honor needs
12:42PM   15   to hear from Mark S. or if there's additional questions of
          16   him, he certainly is willing and available to answer those.
          17   And then finally, earlier --
          18             THE COURT: Counsel, counsel, counsel.
          19             MR. DRURY: Yes?
12:43PM   20             THE COURT: It was clear from the Court's order and
          21   my standing orders that we were going to at least address the
          22   motions today. This was not a scheduling appearance and
          23   there was no reason to excuse him. If you need to proffer
          24   what he would have said, then go ahead and take the
12:43PM   25   opportunity to proffer whatever information you think Mark S.
                                                                            35

           1   would have added to the mix.
           2             MR. DRURY: Certainly, your Honor. Mark S., in
           3   addition to what was stated in his declaration, would have
           4   made clear that his son A.S. -- and I'm just using initials,
12:43PM    5   your Honor, because he's a minor -- registered for the TikTok
           6   app. He didn't just use it. And that he registered for it
           7   on two separate occasions so he both used and registered for
           8   the app before the effective date and he would have testified
           9   to that, your Honor -- to that fact, your Honor. And if, you
12:44PM   10   know, sworn statements are necessary, he certainly is
          11   available to make them.
          12             We submit that -- the fact that his -- that A.S.
          13   simply used the app is sufficient to be a member of the class
          14   based on the broad class definition but wanted to clarify
12:44PM   15   that he also registered for the app on two separate
          16   occasions. And with that, your Honor, I will -- I will turn
          17   it over to -- I will turn it over to your Honor.
          18             THE COURT: Thank you, counsel. On behalf of
          19   plaintiffs?
12:44PM   20             MR. LIETZ: David Lietz, your Honor. I will start
          21   for the plaintiffs and then Gary Klinger will have a
          22   presentation to add in support of the Motion for Final
          23   Approval of the settlement but I wanted to address the
          24   objections and the Motion for Intervention first.
12:44PM   25             THE COURT: Go ahead.
                                                                           36

           1             MR. LIETZ: The objection and the motion -- I'm
           2   sorry, your Honor?
           3             THE COURT: I said go ahead. That sounds great to
           4   me.
12:45PM    5             MR. LIETZ: Wonderful. Thank you, your Honor. So
           6   the objection and the Motion for Intervention are both really
           7   about control of this case. Objector wants to criticize and
           8   derail this settlement in order to convince this Court to
           9   hand in control of this case for his own pecuniary gain. The
12:45PM   10   Objector isn't even subtle about this. Explicitly asked the
          11   Court to take the unprecedented step of handing complete
          12   control of this case to him. This is the same tactics
          13   employed by Objector's counsel in the Clearview AI litigation
          14   that's pending in the Southern District of New York where
12:45PM   15   that court found that Objector's counsel was seeking control
          16   for his own pecuniary gain.
          17             We can also say this, your Honor, because the
          18   Motion for Intervention is undercut and contradicted by the
          19   objections. This is not a case where there was a class
12:46PM   20   certified after a class certification hearing. This is a
          21   settlement class, your Honor. If there's no settlement as
          22   Objector would like to see and vigorously argues against,
          23   then there is no class. There is nothing to be class counsel
          24   of or (telephone interruption) class counsel or interim class
12:46PM   25   counsel. If the settlement is derailed, there will be no
                                                                            37

           1   class. What will remain, your Honor, is only the named
           2   plaintiffs' individual claims and a putative class action
           3   with no certified class. And that, your Honor, is where this
           4   Motion for Intervention really flies off the rails. If the
12:46PM    5   Intervenor is given the relief that he requests --
           6             THE COURT: Counsel, let me interrupt you.
           7   Counsel -- I'm sorry. Let me interrupt you.
           8             MR. LIETZ: Yes?
           9             THE COURT: Are you saying that the -- that if
12:46PM   10   there was a putative class action, that a motion for -- to
          11   certify a class couldn't be filed, and if one was filed,
          12   especially in light of the settlement which talks about some
          13   of the merits of a class, do you think that's a motion that
          14   would be denied?
12:47PM   15             MR. LIETZ: No, your Honor. I'm not saying that.
          16   What I'm saying is, if this settlement is not finally
          17   approved at this point, where does that take the case
          18   procedurally? As Objector's counsel himself admits, it takes
          19   the case back to square one and square one, your Honor, is
12:47PM   20   with the complaint filed and then there would need to be an
          21   answer and a scheduling order and a workup toward a class
          22   certification hearing.
          23             But the procedural posture of the case, your Honor,
          24   that would necessarily obtain if the settlement was derailed
12:47PM   25   at this point would be these named plaintiffs' individual
                                                                            38

           1   action as a putative class action. And, your Honor, this is
           2   where the interests of Objector are not impaired because,
           3   your Honor, as Objector freely admits, the case is in its
           4   infancy so what's the difference if the Objector and his
12:48PM    5   counsel go file their own lawsuit at that point which would
           6   also be in its infancy. The two cases would be in the exact
           7   same procedural posture.
           8             So really what's happening here is the Intervenor
           9   is trying to hijack plaintiffs' individual cases and --
12:48PM   10   because that's all that would remain procedurally if this
          11   settlement is not finally approved. It would essentially
          12   substitute Intervenor's counsel as counsel of record for
          13   plaintiffs' clients negating plaintiffs' client's contract
          14   with their own clients and taking away the named plaintiffs'
12:48PM   15   rights to choose their own attorney. So this is
          16   unprecedented and outrageous, your Honor, and it shows why
          17   there's just no impairment of Objector's rights that warrants
          18   intervention as of right under Rule 24(a). The Objector can
          19   just opt out. The Objector can and is asserting and
12:49PM   20   protecting his rights via the objection.
          21             And, your Honor, if the Court denies the objection
          22   and approves this settlement, the Objector has the right to
          23   appeal and there doesn't need to be an Intervenor to have
          24   appeals rights. The Supreme Court foreclosed that question
12:49PM   25   in Devlin v. Scardelletti back in 2002 when it ruled that
                                                                           39

           1   class members who object to a settlement may appeal the
           2   judgment without having been allowed to intervene. And, your
           3   Honor, that 2002 case is pertinent to the primary authority
           4   that Objector relies upon in his reply brief in In re
12:50PM    5   Discovery Zone Securities Litigation case which predates
           6   Scardelletti and Scardelletti basically undercut some of the
           7   logic of In re Discovery Zone because part of the reason that
           8   the investor was permitted to have limited intervention was
           9   for the purpose of pursuing an appeal.
12:50PM   10             Here, this Intervenor doesn't want limited
          11   intervention. He wants unlimited control of the entire
          12   litigation. And, your Honor, the reason that he wants
          13   unlimited control of the litigation as is also made plain is
          14   not to pursue the claims that are actually asserted in this
12:50PM   15   case based upon the facts actually pled in this case but
          16   instead to try and turn this case into the 18th BIPA
          17   litigation case against TikTok. There are currently now 17
          18   cases that are all encompassed within the MDL proceeding,
          19   your Honor, and none of them are filed by Intervenor's
12:50PM   20   counsel here. None of them are filed on behalf of
          21   Intervenor's counsel's claimants. So this case would be the
          22   oldest case against TikTok in the Northern District of
          23   Illinois and would therefore be in a preferential position or
          24   control of that entire BIPA litigation if Intervenor's
12:51PM   25   counsel gets his way. So, again, the intervention isn't
                                                                            40

           1   about actually protecting rights for not having an interest
           2   impaired. It's all about control, your Honor.
           3             Also, just procedurally there's no
           4   complaint-in-intervention here, your Honor, and so the motion
12:51PM    5   files -- fails as a matter of law under Rule 24(c). Rule
           6   24(c) says the motion must state the grounds for intervention
           7   and be accompanied by a pleading that sets out the claim or
           8   defense for which intervention is sought.
           9             And the Objector's claim that no prejudice will
12:52PM   10   result to the parties from the absence of there being the
          11   intervention -- the complaint-in-intervention is incorrect.
          12   The Objector threw out a laundry list of potential claims,
          13   statutory and otherwise, in his objection and he apparently
          14   believed that plaintiffs' counsels failed to assert all these
12:52PM   15   claims but it isn't clear at all exactly what claims Objector
          16   believes the plaintiff should have asserted.
          17             Take, for example, the Illinois School Student
          18   Records Act and the California Consumer Privacy Act claims.
          19   In the objection and Motion to Intervene, there was not a
12:52PM   20   thing to indicate that the Objector wasn't arguing that these
          21   were causes of action that plaintiff should have pled. And
          22   now only after the plaintiffs point out that these claims
          23   have zero applicability here, Objector is all of the sudden
          24   saying that these statutes were simply cited to show the
12:52PM   25   strong public policy for protecting children's data. Not
                                                                            41

           1   only is that obviously a wholly manufactured after-the-fact
           2   argument where the California Consumer Privacy Act has
           3   absolutely nothing to do with protecting children's data
           4   specifically, the point remains in this
12:53PM    5   motion-in-intervention, your Honor, is that there's just no
           6   way to tell exactly what claims Objector is seeking
           7   intervention for.
           8             It's also a hundred percent clear, your Honor, that
           9   Objector fully intends to try and turn this into a BIPA case;
12:53PM   10   and he admits as much on Pages 7 and 8 of his reply brief.
          11   This case, however, your Honor, is not a BIPA case. It's not
          12   predicated upon facts giving rise to any BIPA claim. This
          13   case involves Personally Identifying Information, or PII; not
          14   biometric information. Not only that, but this case is for a
12:53PM   15   nationwide class and BIPA wouldn't even apply to non-Illinois
          16   residents.
          17             The absence of a proposed amended complaint showing
          18   exactly how Objector proposes to raise BIPA allegations out
          19   of the facts that are actually pled in this complaint, your
12:54PM   20   Honor, and to raise BIPA allegations for non-Illinois
          21   residents is prima facie evidence of why the absence of the
          22   mandatory pleading under Rule 24(c) is highly prejudicial.
          23             Also, your Honor, turning to untimeliness under
          24   Rule 24(a), the original opt-out deadline was March 17th,
12:54PM   25   2020, three months after preliminary approval was granted and
                                                                            42

           1   more than three months after the settlement drew wide media
           2   attention at the beginning of December 2019 and now Objector
           3   wants to use the COVID emergency as his excuse for his
           4   untimely objection but that's just rewriting history, your
12:54PM    5   Honor. Governor Pritzker didn't announce his Illinois
           6   Shelter In Place order until March 20th, 2020, three days
           7   after the original opt-out deadline and the order wasn't
           8   effective until March 21st, 2020. Objector has absolutely no
           9   answer for why his Motion to Intervene wasn't filed from
12:55PM   10   December 2019 to March 17, 2020, and COVID is not the answer.
          11             Objector also has no explanation for why he waited
          12   past the first two extensions of the March 17th, 2020,
          13   deadline by this Court's scheduling orders missing what was
          14   another deadline of May 6th, 2020.
12:55PM   15             The timeliness inquiry also has other factors as
          16   well, factors that Objector and counsel just ignore.
          17   Objector really has no answer for the prejudice to
          18   plaintiffs, defendants, and the 90,000-plus class members who
          19   are expecting a settlement check at this point. Objector has
12:55PM   20   no answer for who would bear the quarter of a million dollar
          21   cost of the notice in claims administration incurred to date.
          22             And again, your Honor, Objector's interests are not
          23   impaired. Objector can go file the 18th BIPA class action
          24   against TikTok. He can assert all of these other statutory
12:56PM   25   claims that he believes exist. And if the Court does not
                                                                            43

           1   approve this settlement, the Objector can file his own
           2   lawsuit that would be on the equal footing with this case.
           3   Objector himself admits this case is in its infancy. A newly
           4   filed case by him would be in no different position and there
12:56PM    5   would be no impairment of his rights from having to take that
           6   court of action.
           7              Permissive intervention also isn't warranted, your
           8   Honor, under Rule 24(b) because Objector makes it clear that
           9   he intends to add both additional facts, the facts supporting
12:56PM   10   a BIPA claim, and additional claims. Intervenor wants to
          11   rework this lawsuit into something which it currently isn't
          12   and these are reasons for denying the Motion for Intervention
          13   as well.
          14              Last, your Honor, the U.S. Supreme Court precedent
12:57PM   15   holds that this type of intervention isn't permitted. Absent
          16   class members who merely express dissatisfaction to specific
          17   aspects of the proposed settlement or that attorneys would
          18   have to find any one or more class members and clients who
          19   wish to share in the forthcoming fee, they have no right to
12:57PM   20   intervene. The role -- the goals of Rule 23 would be
          21   seriously hampered if that were permitted. American Pipe and
          22   Construction Company versus Utah, 414 U.S. 538, 551, 1974,
          23   stating that the filing of individual motions to join or to
          24   intervene was precisely the multiplicity of activity which
12:57PM   25   Rule 23 was designed to avoid.
                                                                           44

           1             And so, your Honor, for all those reasons, the
           2   Court should deny the Motion for Intervention, it's not well
           3   taken, your Honor, and its goals are really just to wrest
           4   control of this case from the plaintiffs' attorneys.
12:58PM    5             THE COURT: Thank you, counsel.
           6             MR. LIETZ: Turning to the objection, your Honor --
           7   oh. Thank you very much, your Honor. Did you have any
           8   questions for me on the Motion for Intervention or should I
           9   turn to objections?
12:58PM   10             THE COURT: You could turn to objections. Thank
          11   you.
          12             MR. LIETZ: Thank you very much, your Honor. So
          13   turning to the objection, your Honor, this objection is
          14   really just a meritless complaint that this settlement isn't
12:58PM   15   enough. And as this Court found in Snyder v. Ocwen Loan
          16   Servicing LLC, 2019 WL 2103379, that's not a basis -- a valid
          17   basis for objecting. Here, the defendants are going to pay a
          18   total of 1.1 million in cash into a non-reversionary
          19   settlement fund which will be disbursed pro rata to each
12:58PM   20   settlement class member with a valid claim. Not a single
          21   penny of the settlement fund will revert to defendants.
          22             And, your Honor, this is where the repeated
          23   references to the so-called racket and the attempt by
          24   Objector's counsel to liken this case to the In re Subway
12:59PM   25   litigation is really offensive, your Honor. That case was
                                                                           45

           1   about illusory injunctive relief where Judge Wood found that
           2   the injunctive relief that was given wasn't going to stop or
           3   change anything about whether or not one got a sandwich that
           4   was slightly less or slightly more than 12-inches long.
12:59PM    5   Normal variations in the baking process basically made that
           6   impossible to get full relief that it would always be exactly
           7   a 12-foot -- inch-long sentence -- or sandwich. And, your
           8   Honor, illusory injunctive relief is completely different
           9   than a non-reversionary cash settlement fund. You can
01:00PM   10   quibble with the amount but you cannot quibble with the idea
          11   that a non-reversionary cash settlement fund is actual relief
          12   to the class members.
          13             The settlement will deliver an average of $5 to the
          14   90,000-plus claimants with valid claims, or $7 per household,
01:00PM   15   and that's exactly in line with the per claimant amount that
          16   was accurately forecast by settlement class counsel Gary E.
          17   Mason in the preliminary approval papers that this Court
          18   reviewed. It's just not the case that there's no real relief
          19   here. And this settlement compares well with settlements in
01:00PM   20   other similar data privacy cases.
          21             So here, there were a 104,612 claims submitted,
          22   your Honor, and only 11 objections and no opt outs. This
          23   means that 99.99 percent of the class members submitting
          24   claims approve of the settlement, which is really the
01:01PM   25   definition of overwhelming support. And, your Honor, that's
                                                                            46

           1   another one of the factors that this Court looks at when
           2   evaluating whether or not to finally approve a class action
           3   settlement. Does the class support the settlement? Here, we
           4   have overwhelming support and Objector's counsel simply
01:01PM    5   glosses over this and says, oh, well, I'm not even going to
           6   address it.
           7             Objector's counsel also attempts to criticize the
           8   notice program here, your Honor, but by every objective
           9   metric, the notice program implemented was highly effective
01:01PM   10   and it engendered a claims rate that's consistent with or
          11   exceeds comparable cases.
          12             So here, your Honor, there's some question about
          13   how big this class actually is; but for purposes of this
          14   settlement, the parties used the high estimate of six million
01:02PM   15   class members. It might be only a $3 million -- or
          16   three-million person class. But even if it's a $6 million
          17   class, that's a 1.5 percent claims rate. And as our briefing
          18   in this case points out, your Honor, that is fully consistent
          19   with or better than with the claims rate in other data
01:02PM   20   privacy cases like this.
          21             Another part of the objection -- and it also bleeds
          22   into the Motion for Intervention, your Honor -- is this whole
          23   issue of the release of the BIPA claims against TikTok. Your
          24   Honor, this case is at base a case about impermissibly
01:02PM   25   collecting and disseminating the Personally Identifiable
                                                                            47

           1   Information, or PII, of children by letting them sign up for
           2   Musical.ly accounts -- Musical.ly was previously inserted
           3   what is now TikTok -- without parental consent.
           4             This isn't a case about biometric information.
01:03PM    5   It's about the sign-up information. And critically the
           6   relief here does not release the BIPA claims against TikTok;
           7   and there are 17 lawsuits filed against TikTok in MDL 2948
           8   that all assert these BIPA claims and not a single one of
           9   those plaintiffs' attorneys in any of those cases have come
01:03PM   10   before this court and objected to this settlement or moved to
          11   intervene on this case on the basis that this release covers
          12   the BIPA claims. And why is that, your Honor, it's because
          13   the language of the release is bounded by the facts and
          14   claims asserted in the class action complaint here and there
01:03PM   15   were no allegations or claims in this complaint that invoke
          16   or implicate BIPA. And again, if Objector wants to pursue a
          17   BIPA claim, he's free to do so in any of those other 17
          18   lawsuits in MDL 2948 or on his own and this settlement
          19   doesn't foreclose that possibility.
01:04PM   20             Objector also talks a lot about the strength in
          21   value of the plaintiffs' claims here and he has an
          22   overinflated view of the strength in value of the claims.
          23   And his arguments about maximum statutory damages that should
          24   have been obtained are unavailing. It's well settled case
01:04PM   25   law that a proposed settlement may be acceptable even though
                                                                            48

           1   it amounts to only a fraction of the potential recovery that
           2   might be available to the class members at trial; and that's
           3   what's happened here, your Honor. This is a settlement. You
           4   don't hit a home run at settlement. You -- the parties agree
01:04PM    5   to settle for some amount that's acceptable to both.
           6   Settlements are normally described as a result that makes
           7   both sides unhappy at the end of the day.
           8             And, your Honor, this court in Kolinek v. Walgreen
           9   Company, 311 F.R.D. 483 rejected Objector's arguments that
01:05PM   10   this failure to obtain maximum statutory penalties is grounds
          11   for a valid objection. So all of this argument that Objector
          12   brings before the Court today about the alleged value of
          13   these claims is predicated upon the statutory maximum
          14   penalties, this court has already rejected those arguments,
01:05PM   15   your Honor.
          16             Also, Objector suggested and I think adequacy of
          17   the release secured by the settlement would be measured by
          18   the potential for punitive damages is also contravened by
          19   established authority. And we find that in Carnegie v.
01:05PM   20   Household International, Inc., 445 F.Supp.2d 1032, 1035,
          21   Northern District of Illinois, 2006, in determining a
          22   settlement value where potential for treble damages should
          23   not be taken into account.
          24             So, your Honor, just has been in briefing,
01:06PM   25   Objector's counsel here wildly overinflates the value of
                                                                          49

           1   these claims to try and torpedo a settlement because he
           2   doesn't believe the amount is enough. And, your Honor, this
           3   Court has found that that's just not a basis for a valid
           4   objection.
01:06PM    5             THE COURT: Thank you, counsel.
           6             MR. LIETZ: The main complaint that --
           7             THE COURT: Yes?
           8             MR. LIETZ: Oh. Are you --
           9             THE COURT: Hang on. Hold on one second, counsel.
01:06PM   10   I have a criminal matter that is -- I did not anticipate, nor
          11   was I advised that this hearing would take more than an hour,
          12   and we are over that at this point. I have a criminal case,
          13   an in-custody sentencing that needs to occur.
          14             Are the parties able to finish up at 11:00 o'clock
01:07PM   15   on Friday, which is my first available? We would appear by
          16   telephone. We would pick it up right where we left off and I
          17   would be able to conclude the hearing at that time. Are the
          18   parties available for an 11:00 o'clock on Friday?
          19             MR. DRURY: Scott Drury, your Honor. I am
01:07PM   20   available.
          21             MR. LIETZ: Your Honor, David Lietz for the
          22   plaintiffs' team. We do have a mediation that begins at 1:00
          23   p.m. Eastern time, noon Central time but we have an hour from
          24   11:00 to noon your time that's available so that will induce
01:07PM   25   us to speak quickly.
                                                                            50

           1             THE COURT: Okay. Do the parties anticipate -- and
           2   you tell me if you need it, do you anticipate needing more
           3   than one hour? How long -- your mediation would fill the
           4   rest of that day; is that correct?
01:08PM    5             MR. LIETZ: Correct, your Honor. Yep.
           6             THE COURT: Okay. How long do the parties envision
           7   needing to complete this hearing? Is it more than an hour?
           8   Tell me what you need.
           9             MR. WEIBELL: Your Honor, this is Tony Weibell for
01:08PM   10   the defendants.
          11             MR. DRURY: Your Honor, I probably --
          12             COURT REPORTER: I'm sorry. I didn't hear.
          13             THE COURT: One at a time, please.
          14             MR. WEIBELL: Your Honor, Tony Weibell for the
01:08PM   15   defendants. Assuming that -- now that the Objector has, you
          16   know, mostly argued their position and the plaintiffs have
          17   done the same, defendants do not anticipate, you know,
          18   needing more than 15 to 20 minutes for their arguments
          19   depending on whatever questions your Honor may have based on
01:08PM   20   the arguments you've already heard.
          21             THE COURT: All right. Let me put it this way: Is
          22   there anyone on the phone who thinks that we cannot complete
          23   it within an hour if we start at 11:00 and finish at noon?
          24   Okay. No one said anything. All right.
01:09PM   25             MR. LIETZ: David Lietz for the plaintiffs, your
                                                                            51

           1   Honor. No.
           2             THE COURT: Okay. All right. This case is going
           3   to be entered and continued and we will finish up at 11:00
           4   o'clock. It will be telephonic appearances just like today
01:09PM    5   in order to maintain social distancing, et cetera, et cetera,
           6   so I will hear from the parties.
           7             And I apologize for interrupting your argument,
           8   counsel, but don't worry about it. I'm going to review the
           9   transcripts and all of the pleadings as part of my
01:09PM   10   preparation and I do not anticipate a ruling on Friday but,
          11   rather, I will take the matter under advisement so the fact
          12   that your argument was divided, don't worry about that.
          13   That's not going to affect you in any way.
          14             The case will be continued until 11:00
01:09PM   15   p.m. -- excuse me, 11:00 a.m. -- 11:00 a.m. on Friday by
          16   telephonic appearance. Thank you, counsel. I'll hear you on
          17   that time and date.
          18             MR. LIETZ: Thank you, your Honor.
          19             MR. DRURY: Thank you, your Honor.
          20        (Proceedings concluded at 1:10 o'clock p.m.)
          21
          22
          23
          24
          25
                                                               52

 1                       C E R T I F I C A T E
 2        I hereby certify that the foregoing is a transcript of
 3   telephonic proceedings before the Honorable John Robert
 4   Blakey on August 4, 2020.
 5
     /s/Laura LaCien                August 11, 2020
 6   Official Court Reporter              DATE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
